UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 MOHAMMED NAZIR BIN LEP,

         Petitioner,

                v.                                            Civil Action No. 20-3344 (JDB)
 JOSEPH R. BIDEN et al.,

         Respondents.



                        SECOND AMENDED SCHEDULING ORDER
       Upon consideration of [110] respondents’ second consent motion to revise scheduling

order deadlines, and the entire record herein, it is hereby ORDERED that the following schedule

shall govern future proceedings:

       1. Respondents shall respond to [107] petitioner’s discovery motion and file any other

           motions regarding petitioner’s motion by not later than May 6, 2022.

       2. Petitioner shall file his reply in further support of [107] his discovery motion and his

           response to respondents’ other motions by not later than June 10, 2022.

       3. Respondents shall file their reply in further support of their other motions by not later

           than June 24, 2022.

       SO ORDERED.

                                                                               /s/
                                                                        JOHN D. BATES
                                                                   United States District Judge


Dated: April 25, 2022